        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 1 of 32



 1   KAPLAN FOX & KILSHEIMER LLP
     Lawrence King (SBN 206423)
 2   lking@kaplanfox.com
     Mario M. Choi (SBN 243409)
 3   mchoi@kaplanfox.com
     350 Sansome Street, Suite 400
 4   San Francisco, CA 94104
     Telephone: (415) 772-4700
 5   Facsimile: (415) 772-4707
 6   KAPLAN FOX & KILSHEIMER LLP
     Maia C. Kats (to be admitted pro hac vice)
 7   mkats@kaplanfox.com
     6109 32nd Place, NW
 8   Washington, DC 20015
     Telephone: (202) 669-0658
 9
     REESE LLP
10   Michael R. Reese (SBN 206773)
     mreese@reesellp.com
11   George V. Granade (SBN 316050)
     ggranade@reesellp.com
12   100 West 93rd Street, 16th Floor
     New York, New York 10025
13   Telephone: (212) 643-0500
     Facsimile: (212) 253-4272
14
     Counsel for Plaintiffs Richa Arora, Randy Clinton,
15   and Walter Johnston and the Proposed Class
16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18

19   RICHA ARORA, RANDY CLINTON, and                      Case No. 3:19-cv-02414
     WALTER JOHNSTON, individually and on
20   behalf of all others similarly situated,             CLASS ACTION COMPLAINT
21                             Plaintiffs,                Demand for Jury Trial
22          v.
23   GNC HOLDINGS, INC.,
24                             Defendant.
25

26

27

28

                                                                             Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 2 of 32



 1           Plaintiffs Richa Arora, Randy Clinton, and Walter Johnston (collectively, “Plaintiffs”),
 2   individually and on behalf of all others similarly situated, bring this class action complaint against
 3   GNC Holdings, Inc. (“Defendant” or “GNC”), and on the basis of personal knowledge,
 4   information and belief, and investigation of counsel, allege as follows:
 5                                       NATURE OF THE ACTION
 6          1.      This action seeks to recover for injuries suffered by Plaintiffs and all others
 7   similarly situated (the “Class,” as defined below) as a direct result of GNC’s unlawful, deceptive,
 8   and misleading labeling, marketing, and sale of GNC proprietary brand dietary supplements
 9   (“GNC proprietary brand supplements” or the “Supplements”), including, but not limited to, GNC
10   Men’s Prostate Formula Dietary Supplement (“Prostate Health”), GNC Diabetic Support Dietary
11   Supplement (“Diabetic Support”), GNC Preventive Nutrition Healthy Blood Pressure Formula
12   Supplement, GNC Women’s Ultra Mega Active Supplement, and GNC Mega Men Healthy
13   Testosterone (“Mega Men Performance”).
14          2.      Plaintiffs assert three types of claims. First, they assert “unlawful” claims because
15   GNC marketed, labeled, and sold misbranded Supplements in violation of the Federal Food, Drug,
16   and Cosmetic Act of 1938, 21 U.S.C. § 301 et seq. (the “FFDCA” or the “Act”), as amended by
17   the Dietary Supplement Health and Education Act of 1994, Pub. L. No. 103–417, 108 Stat. 4325
18   (“DSHEA”), as well as the regulations implementing the FFDCA and DSHEA. These
19   requirements are fully incorporated into California’s Sherman Food, Drug, and Cosmetic Law,
20   CAL. HEALTH & SAFETY CODE § 109875 et seq. (“Sherman Law”), and actionable pursuant to the
21   unlawful prong of California’s Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et seq.
22   (“UCL”).
23          3.      Second, Plaintiffs assert “misleading and deceptive” marketing claims because
24   GNC labeled, marketed, and sold the Supplements in a manner that is unfair, deceptive, and untrue
25   in violation of California’s UCL and New York’s Consumer Protection from Deceptive Acts and
26   Practices Law, N.Y. GEN. BUS. LAW § 349 et seq.
27          4.      Third, Plaintiffs assert common law claims for unjust enrichment.
28

                                                   -1-                              Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 3 of 32



 1          5.      With respect to Plaintiffs’ “unlawful” claims, GNC is prohibited from labeling,
 2   marketing, or selling dietary supplements bearing claims that “describe[] the role of a nutrient or
 3   dietary ingredient intended to affect the structure or function in humans, [or that] characterize[] the
 4   documented mechanism by which a nutrient or dietary ingredient acts to maintain such structure or
 5   function” (known as “structure/function claims”), unless the label carries a prominent disclaimer
 6   on each panel bearing such claims. See 21 U.S.C. §§ 321(g)(1), 331(d), 343(r)(1)(B), 343(r)(6),
 7   355(a); 21 C.F.R. § 101.93(d) (“On product labels and in labeling (e.g., pamphlets, catalogs), the
 8   disclaimer shall appear on each panel or page where there [is a structure/function claim].”).
 9          6.      The disclaimer must be prominent and bolded, and it must read:
10                  These statements have not been evaluated by the Food and Drug
                    Administration. This product is not intended to diagnose, treat,
11                  cure, or prevent any disease.
12   21 U.S.C. § 343(r)(6)(C); see also 21 C.F.R. § 101.93(b)-(e).
13          7.      Because GNC Supplements do not bear the required disclaimers on all panels with
14   structure/function claims, and/or the disclaimer lacks the prominence required, the Supplements
15   are misbranded and unlawful. 21 U.S.C. § 343(r)(1)(B), (r)(6); 21 C.F.R. § 101.93(d).
16          8.      GNC Supplements also qualify as “drugs” under the FFDCA since GNC markets
17   them with structure/function claims but does not include the disclaimers. See 21 U.S.C.
18   §§321(g)(1), 343(r)(6). In order to avoid being regulated as drugs under the FFDCA, dietary
19   supplements bearing structure/function claims must comply with the disclaimer requirements. Id.
20          9.      Drugs require pre-market approval from the federal Food & Drug Administration
21   (“FDA”). 21 U.S.C. §§ 331(d), 355(a).
22          10.     Upon information and belief, GNC lacks pre-market approval for its Supplements,
23   rendering them not just misbranded but unapproved drugs.
24          11.     Misbranded dietary supplements and/or unapproved drugs are unlawful and cannot
25   be sold legally. 21 U.S.C. §§ 331, 333. Under Section 110760 of the Sherman Law, they have no
26   economic value and are worthless.
27          12.     With respect to Plaintiffs’ “deceptive and misleading” claims, GNC deceptively
28   labels, markets, and sells the Supplements as having been subjected to the FDA’s pre-market

                                                   -2-                              Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 4 of 32



 1   approval process; and/or intended to prevent, cure, or treat a disease or health-related condition
 2   linked to disease.
 3          13.     GNC compounds its deception by coupling its omission of the disclaimer with
 4   misleading phrases like “clinically studied,” “scientifically designed,” “physician formulated,” or
 5   “physician endorsed,” and with medical symbols, and/or by referencing diseases and/or conditions
 6   equated with disease in its marketing of the Supplements.
 7          14.     Plaintiffs and the members of the Class reviewed and reasonably relied on GNC’s
 8   Supplement labels and packaging when purchasing them and were misled by GNC’s marketing.
 9          15.     Had Plaintiffs known that the Supplements were misbranded, unlawful, lacked
10   government review and approval, and/or were not intended to treat, cure, or prevent any disease
11   (that is, were not intended for therapeutic purposes), Plaintiffs would not have purchased them.
12          16.     Owing to their reliance on GNC’s deceptive labeling, marketing, and sales of the
13   Supplements, Plaintiffs and the members of the Class purchased GNC Supplements believing
14   them to have characteristics and qualities that they do not have. Plaintiffs and the members of the
15   Class have been injured because they would not have purchased the Supplements or paid as much
16   for them had they known the truth.
17                                                 PARTIES
18          A.      Plaintiffs
19          17.     Plaintiff Richa Arora is a resident of San Francisco, California.
20          18.     During the relevant class period, Ms. Arora purchased GNC Prostate Health
21   Supplement for her father, GNC Women’s Ultra Mega Active Supplement for herself, and other
22   Supplements, from a GNC location at the Northpoint Shopping Center, 350 Bay Street, San
23   Francisco, California 94133, in addition to other purchases.
24          19.     Ms. Arora believed that the Supplements were lawful, correctly branded, subject to
25   a governmental review and approval process, and had therapeutic value, including that they were
26   intended to prevent or treat disease, including prostate disease.
27          20.     Ms. Arora relied on GNC’s marketing of the Supplements, both implied and
28   express, when making her purchases.

                                                    -3-                            Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 5 of 32



 1          21.     Ms. Arora paid more for, and purchased more of, GNC Supplements than she
 2   would have had she known the truth about them.
 3          22.     Ms. Arora was injured in fact and lost money as a result of Defendant’s improper
 4   and unlawful conduct.
 5          23.     If Ms. Arora knew that GNC’s marketing and sale of the Supplements was lawful,
 6   truthful, and non-misleading, she would purchase the Supplements in the future. At present,
 7   however, Ms. Arora cannot purchase the Supplements because she cannot be confident that they
 8   are lawful and that their labeling is truthful and non-misleading.
 9          24.     Plaintiff Randy Clinton is a resident of Tracy, California.
10          25.     During the relevant class period, Mr. Clinton purchased GNC Diabetic Support
11   Supplement, and other Supplements, from a GNC location at the West Valley Mall, 3200 North
12   Naglee Road, Tracy, California 95304.
13          26.     Mr. Clinton believed that the Supplements were lawful, correctly branded, subject
14   to a governmental review and approval process, and had therapeutic value, including that they
15   were intended to prevent or treat disease, including diabetes.
16          27.     Mr. Clinton relied on GNC’s marketing of the Supplements, both implied and
17   express, when making his purchases.
18          28.     Mr. Clinton paid more for, and purchased more of, GNC Supplements than he
19   would have had he known the truth about them.
20          29.     Mr. Clinton was injured in fact and lost money as a result of Defendant’s improper
21   and unlawful conduct.
22          30.     If Mr. Clinton knew that GNC’s marketing and sale of Supplements was lawful,
23   truthful, and non-misleading, he would purchase the Supplements in the future. At present,
24   however, Mr. Clinton cannot purchase the Supplements because he cannot be confident that they
25   are lawful and that their labeling is truthful and non-misleading.
26          31.     Plaintiff Walter Johnston is a resident of Jamestown, New York.
27

28

                                                   -4-                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 6 of 32



 1             32.   During the relevant class period, Mr. Johnston purchased GNC Mega Men
 2   Performance and Vitality Mega Vitapaks, among other Supplements, from a GNC location in
 3   Chautauqua Mall, 318 East Fairmont Avenue, Lakewood, New York 14750, and in Pennsylvania.
 4             33.   Mr. Johnston believed GNC’s representations that the Supplements had therapeutic
 5   value with respect to his prostate, circulation, and overall medical health.
 6             34.   In purchasing the Supplements, he relied on GNC’s representations that the
 7   Supplements had therapeutic value with respect to his prostate, circulation, and overall medical
 8   health.
 9             35.   Mr. Johnston purchased more of, or paid more for, GNC Supplements than he
10   would have had he known the truth about the products.
11             36.   Mr. Johnston was injured in fact and lost money as a result of Defendant’s
12   improper and unlawful conduct.
13             37.   If Mr. Johnston knew GNC Supplement labels and advertising were lawful,
14   truthful, and non-misleading, he would purchase GNC Supplements in the future. At present,
15   however, Mr. Johnson cannot purchase the products because he cannot be confident that the sales,
16   labeling, and advertising of the products are, and will be, lawful, truthful, and non-misleading.
17             B.    Defendant
18             38.   Defendant GNC Holdings, Inc., is a public corporation organized and existing
19   under the laws of the State of Delaware.
20             39.   Defendant’s principal place of business is at 300 Sixth Avenue, Pittsburgh,
21   Pennsylvania 15222.
22             40.   Defendant owns, operates, and franchises retail locations under the name “GNC.”
23   Approximately 2,989 of 4,026 GNC retail stores in the United States are owned and managed by
24   GNC. There are 269 company-owned stores in California.
25             41.   Both with respect to corporate-owned retail stores and franchises, Defendant directs
26   and requires that all retail locations display and offer for sale GNC Supplements, and directs all
27   marketing and labeling thereof.
28

                                                   -5-                              Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 7 of 32



 1                                              JURISDICTION
 2          42.     This Court has original subject-matter jurisdiction over this proposed class action
 3   pursuant to the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4, which provides
 4   for the original jurisdiction of federal district courts over “any civil action in which the matter in
 5   controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and [that] is a
 6   class action in which . . . any member of a class of plaintiffs is a citizen of a State different from
 7   any defendant.” 28 U.S.C. § 1332(d)(2)(A). Because Plaintiff Arora is a citizen of the State of
 8   California and Defendant is a citizen of the States of Delaware and Pennsylvania, at least one
 9   member of the plaintiff Class is a citizen of a state different from Defendant. Further, Plaintiffs
10   allege the matter in controversy is well in excess of $5,000,000 in the aggregate, exclusive of
11   interest and costs. Finally, Plaintiffs allege “the number of members of all proposed plaintiff
12   classes in the aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).
13          43.     This Court has personal jurisdiction over Defendant for several reasons, including
14   that GNC has continuous and systematic contacts with California, in part because approximately
15   269 Defendant-owned GNC stores are located in California; and Plaintiffs’ claims arise out of
16   Defendant’s conduct within California, in part because Plaintiffs Arora and Clinton purchased
17   GNC Supplements within California based on Defendant’s unlawful marketing and dissemination
18   of false and misleading information about them.
19                                                   VENUE
20          44.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2). A substantial
21   part of the events or omissions giving rise to Plaintiff Arora’s claims occurred within this District,
22   including her purchases of Supplements based on GNC’s unlawful and deceptive marketing.
23                                   INTRADISTRICT ASSIGNMENT
24          45.     Assignment to the San Francisco Division is appropriate under Civil Local Rule 3-
25   2(c) and (d) because a substantial part of the events or omissions which gave rise to Plaintiff
26   Arora’s claims occurred within San Francisco County, including Ms. Arora’s purchases of GNC
27   Supplements based on GNC’s unlawful and deceptive marketing.
28

                                                    -6-                               Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 8 of 32



 1                                       FACTUAL ALLEGATIONS
 2          46.    GNC, along with its subsidiaries, is the leading retailer of health, wellness, and
 3   performance products, including dietary supplements, in the world. GNC sells both proprietary
 4   brand dietary supplements and third party brands and has approximately 9,000 locations
 5   worldwide, with 4,000 in the United States.
 6          47.    The dietary supplements business is highly profitable. For 2018, GNC reported
 7   earnings of approximately $3 billion.
 8          48.    GNC’s dietary supplement business has been the subject of multiple investigations
 9   and claims of consumer deception and fraud.
10          49.    In February 2015, for example, then-New York Attorney General Schneiderman
11   ordered GNC to cease and desist its practice of deceptively labeling dietary supplements. The
12   Office of the New York Attorney General and GNC reached an agreement in September 2016,
13   which required GNC to test its supplements more robustly to ensure the authenticity of ingredients
14   and accuracy of labeling claims.1
15          50.    In October 2015, the Attorney General of Oregon filed a lawsuit against GNC
16   alleging that the company knowingly sold products containing picamilon and BMPEA, ingredients
17   banned by the FDA as unsafe.2
18          51.    In February 2017, Fox Broadcasting Company rejected GNC advertisements
19   scheduled to run during Superbowl LI because the National Football League Players’ Association
20   placed GNC on its blacklist—warning against business relations with GNC—for selling products
21   that contain substances banned by the National Football League.3
22

23

24

25   1
       A.G. Schneiderman Announces Major Nationwide Agreement with NBTY, Herbal Supplement
     Maker for Walgreens and Walmart, AG.NY.GOV (Sept. 28, 2016), https://on.ny.gov/2W12qQF.
26
     2
       Sara Germano & Serena Ng, Oregon Sues GNC, Alleging Supplements Contained Illegal
27   Ingredients, WALL STREET J., Oct. 22, 2015, available at https://on.wsj.com/2GvBVwo.
     3
       Alexandra Bruell, GNC’s Super Bowl Ad Rejected by NFL, WALL STREET J., Jan. 31, 2017,
28   available at https://on.wsj.com/2vh0w2J.
                                                   -7-                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 9 of 32



 1          A.        GNC’s Unlawful Labeling, Marketing, and Sale of Its Proprietary Brand
                      Supplements.
 2

 3          52.       Under section 201(g)(1)(B) and (g)(1)(C) of the FFDCA (codified at 21 U.S.C.
 4   § 321(g)(1)(B) and (g)(1)(C)), a “drug” is defined, in part, as an “article[] intended for use in the
 5   diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals,” or an
 6   “article[] (other than food) intended to affect the structure or any function of the body of man or
 7   other animals.”
 8          53.       New “drugs” require approval by the FDA prior to placement on the market. See
 9   21 U.S.C. §§ 331(d), 355(a).4
10          54.       Section 403(r)(6) of the FFDCA (codified at 21 U.S.C. § 343(r)(6)), creates an
11   exemption from drug treatment—that is, an exemption to the pre-approval requirement—for
12   supplements “intended to affect the structure or function” of the body provided that they carry
13   prominent FDA-disclaimers. 21 U.S.C. § 343(r)(6)(A), (C); see also 21 U.S.C. § 321(g)(1) (“A
14   food, dietary ingredient, or dietary supplement for which a truthful and not misleading statement is
15   made in accordance with section 343(r)(6) of this title is not a drug under [21 U.S.C. §
16   321(g)(1)(C)] solely because the label or the labeling contains such a statement.”); 21 C.F.R. §
17   101.93(b)-(d).
18          55.       Disclaimers must read, “This statement has not been evaluated by the Food and
19   Drug Administration. This product is not intended to diagnose, treat, cure, or prevent any disease.”
20   21 U.S.C. § 343(r)(6); see also 21 C.F.R. § 101.93(c).
21          56.       The disclaimer requirement aligns with FDA’s statement that “few dietary
22   supplements have been the subjects of adequately designed clinical trials.” See Regulations on
23

24

25
     4
       See also Regulations on Statements Made for Dietary Supplements Concerning the Effect of the
26   Product on the Structure or Function of the Body, 65 Fed. Reg. 1000, 1001, 2000 WL 4559
     (Jan. 6, 2000) (“Section 505 of the [FFDCA] (21 U.S.C. 355) requires that new drugs (see section
27   201(p) of the [FFDCA]) be shown to be safe and effective for their intended uses before
     marketing.”).
28

                                                   -8-                               Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
         Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 10 of 32



 1   Statements Made for Dietary Supplements Concerning the Effect of the Product on the Structure
 2   or Function of the Body, 65 Fed. Reg. 1000, 1003, 2000 WL 4559 (Jan. 6, 2000).5
 3          57.     Also, without the disclaimers, structure/function claims convey to consumers
 4   therapeutic drug claims, because it is “possible to describe almost all products intended to treat or
 5   prevent disease in terms of their effects on the structure or function of the body, without
 6   mentioning the disease itself.” See 65 Fed. Reg. at 1005; see also id. at 1013 (“Most disease
 7   treatment or prevention claims, including claims about serious and life-threatening diseases, can
 8   be described in a manner that will be easily understood by consumers without express reference to
 9   a specific disease. . . . The distinction between implied and express disease claims is thus, in many
10   cases, a semantic one that has little, if any, practical meaning to consumers.”).
11          58.     Such marketing dangerously encourages consumers to self-treat for serious
12   conditions without the benefit of a medical diagnosis or treatment. Id. at 1001, 1044-45.
13          59.     In short, the purpose of the disclaimer is to “make sure that consumers understand
14   that structure/function claims are not reviewed by FDA prior to marketing, and to caution
15   consumers that dietary supplements bearing such claims are not for therapeutic uses.” Id. at 1007
16   (emphasis added).
17          60.     The disclaimer must appear “on each panel or page” of a supplement label or
18   package that bears a health-related claim, 21 C.F.R. § 101.93(d), and it must be prominent.
19   21 U.S.C. § 343(r)(6).
20          61.     As the FDA stated in 1997:
21                  The [FDA] rejects the comments that stated that repetition of the
                    disclaimer on every panel or page where a statement made in
22                  accordance with section 403(r)(6) of the act appears is unnecessary.
                    The agency concludes that to meet the statutory requirement that
23                  the disclaimer be “contained” within the statement, the disclaimer
                    must be within the same field of vision as the statement itself.
24                  Because the agency concludes that the placement of the disclaimer
                    anywhere on the same page or panel of labeling is equivalent to
25                  meeting the requirement of being “contained,” each of the
                    suggestions for the placement of a single disclaimer on a product
26

27   5
       See also id. at 1003 (“[M]any marketed supplements have not been the subjects of adequate
     studies to establish whether or not they are safe or effective, or the nature of the benefits they may
28   provide.”).
                                                   -9-                              Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 11 of 32



 1                  label (e.g., under the nutrition label, adjacent to the most prominent
                    claim) would not provide an acceptable alternative.
 2

 3   Food Labeling; Requirements for Nutrient Content Claims, Health Claims, and Statements of

 4   Nutritional Support for Dietary Supplements, 62 Fed. Reg. 49,859, 49,864-65 (Sept. 23, 1997)

 5   (emphasis added); see also id. at 49,864 (“FDA has evaluated the comments and concludes that

 6   the placement of the disclaimer on a panel other than where the statement is made would not meet

 7   the statutory requirement for the placement of the disclaimer. . . . Based on its experience with

 8   asterisks within the nutrition label, the agency concludes that consumers are accustomed to using

 9   asterisks on labels to associate two discrete pieces of important information when they are in the

10   same field of vision.” (emphasis added) (citation omitted)).

11          62.     In the same Final Rule, the FDA went on to state that:

12                  Statements provided for in section 403(r)(6) of the act are entirely
                    voluntary. All required information must first be considered in
13                  designing labels. Moreover, the firm must consider that the
                    disclaimer must be prominent as required by the statute. Therefore,
14                  there will be instances in which statements under section 403(r)(6)
                    of the act should not be used on a label or in labeling because it is
15                  not feasible to accommodate both the required information and the
                    statutory requirement for prominence for the disclaimer.
16

17   Id. at 49,865-66 (emphasis added).

18          63.     To be prominent, the disclaimer may not be crowded with non-required, or

19   voluntary, information or imagery and additionally must use bolded font at least 1/16th of an inch

20   in size. See id.; 21 C.F.R. § 101.93(e).

21          64.     Failure to abide by the disclaimer requirements renders non-compliant supplements

22   misbranded, unapproved, and unlawful drugs under federal law. 21 U.S.C. §§ 321(g)(1), 331(d),

23   343(r)(6), 355(a).

24          65.     California has expressly adopted federal labeling requirements as its own pursuant

25   to the Sherman Law, which provides that “[a]ll food labeling regulations and any amendments to

26   those regulations adopted pursuant to the federal act, in effect on January 1, 1993, or adopted on or

27   after that date shall be the food regulations of this state.” CAL. HEALTH & SAFETY CODE § 110100.

28

                                                   - 10 -                          Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 12 of 32



 1          66.     GNC fails to abide by the disclaimer requirements in labeling and marketing its
 2   Supplements.
 3          67.     GNC’s Diabetic Supplement, for example, lacks the required disclaimers.
 4          68.     GNC omits the disclaimer from the front panel of the packaging for GNC’s
 5   Diabetic Supplement, or the side panel, despite the presence of structure/function claims on both
 6   panels. See Images 1-2 (with arrows pointing to front of package panels on one dimensional
 7   images of multi-panel labels).
                                                 Images 1-2
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 - 11 -                          Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 13 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          69.     Likewise, GNC omits the disclaimer from the front of package label of the Diabetic
16   Supplement bottle label. Instead, a non-compliant disclaimer appears on the back panel of the
17   bottle, where, even there, it is rendered non-prominent by a variety of voluntary claims. See
18   Image 3.
19                                                 Image 3
20

21

22

23

24

25

26

27

28

                                                 - 12 -                           Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
          Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 14 of 32



 1            70.     GNC’s violation of the disclaimer requirement renders the labeling, marketing, and
 2   sale of GNC Supplements misbranded and unlawful.
 3            71.     GNC’s failure to include the mandatory disclaimer also renders its Supplements
 4   unlawful drugs. New “drugs” requires pre-approval by the FDA prior to marketing and sale, see
 5   21 U.S.C. §§ 331(d), 355(a), which pre-approval GNC has not obtained prior to its sales and
 6   marketing of the Supplements.6
 7            B.      GNC’s Labeling and Packaging Claims Are Deceptive and Misleading.
 8            72.     As described above, GNC markets and labels its Supplements as correctly branded,
 9   lawful, FDA-approved, and/or of therapeutic value (intended to prevent or treat disease or
10   conditions associated with disease), and does so deceptively and misleadingly.
11            73.     GNC compounds its deceptive marketing with authoritative sounding
12   embellishments like “clinically studied,” “scientifically formulated,” and “physician endorsed,”
13   and by implying therapeutic properties by referencing diseases or conditions linked to disease.
14            74.     GNC’s website embraces the deception. For example, one verified purchaser of
15   Diabetes Support posted, “[k]eeps [my] glucose and A1C in check.” Another stated that “GNC
16   Mega Men Diabetic Support . . . has help [sic] in keeping my sugars down.” And another posted
17   that it helps “stabilize” sugars.7
18            75.     GNC’s omission of the mandatory disclaimers from Supplement panels is systemic.
19   See, e.g., Images 4-9 (with arrows pointing to front panels lacking disclaimers).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27
     6
         See also 65 Fed. Reg. at 1001.
28   7
         GNC Mega Men® Diabetic Support, WWW.GNC.COM (2019), http://bit.ly/2XCiFUP.
                                                   - 13 -                         Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 15 of 32



 1                                   Images 4-9
 2

 3                                       1
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      - 14 -                  Case No. 3:19-cv-02414
                             CLASS ACTION COMPLAINT
     Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 16 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      - 15 -                  Case No. 3:19-cv-02414
                             CLASS ACTION COMPLAINT
     Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 17 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      - 16 -                  Case No. 3:19-cv-02414
                             CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 18 of 32



 1          76.     By contrast, Target brand proprietary “Up & Up” dietary supplements prominently
 2   display the mandated disclaimer on the front panel of their labels and elsewhere where
 3   structure/function claims appear. Target’s disclaimers are also not so crowded by voluntary
 4   statements and imagery as to lose prominence. See Image 10 (arrow pointing to bolded, set off,
 5   disclaimer on front panel).
 6                                                Image 10
 7

 8

 9

10

11

12

13

14

15

16                                        ECONOMIC INJURY

17          77.     When purchasing the GNC Supplements, Plaintiffs read and relied on GNC’s

18   labeling and marketing claims.

19          78.     Based on the Supplements’ labeling, Plaintiffs believed the GNC Supplements had

20   the aforementioned characteristics and benefits, including that they were lawful.

21          79.     As a result, Plaintiffs received GNC Supplements that lacked the characteristics

22   and/or benefits that they reasonably believed the products had.

23          80.     Plaintiffs would not have purchased the GNC Supplements, purchased as many of

24   them, and/or paid as much for them absent these sales, misrepresentations, and labeling and

25   marketing practices.

26          81.     Plaintiffs lost money as a result of GNC’s unlawful and deceptive and misleading

27   conduct because Plaintiffs did not receive the products for which they believed they paid.

28

                                                 - 17 -                           Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 19 of 32



 1          82.     Plaintiffs altered their position to their detriment and suffered damages in an
 2   amount equal to the amounts they paid for the GNC Supplements they purchased.
 3          83.     Plaintiffs would purchase the GNC Supplements again in the future should they
 4   have the characteristics and/or the benefits marketed and labeled.
 5          84.     By engaging in unlawful sales and/or deceptive and misleading marketing, GNC
 6   reaped, and continues to reap, increased sales and profits, including with respect to its competitors.
 7          85.     GNC knows that the qualities and characteristics it labels and markets, as well as its
 8   omissions, are material to a consumer’s decision to purchase its Supplements.
 9          86.     GNC deliberately cultivates these misperceptions through its marketing and
10   labeling of its Supplements. Indeed, GNC relies and capitalizes on consumer misconceptions
11   about its Supplements.
12                                   CLASS ACTION ALLEGATIONS
13          87.     Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,
14   Plaintiffs bring this action individually and on behalf of three proposed subclasses defined as
15   follows:
16                  The California Subclass. All persons residing in the State of
                    California who purchased one or more GNC proprietary brand
17                  supplements within the applicable limitations period.
18                  The New York Subclass. All persons who purchased one or more
                    of GNC proprietary brand supplements in the State of New within
19                  the applicable limitations period.
20                  The Nationwide Subclass. All persons in the United States who
                    purchased one or more GNC proprietary brand supplements within
21                  the applicable state limitations periods.
22          88.     Collectively, the California, New York, and Nationwide Subclasses constitute the
23   “Class.”
24          89.     Excluded from the Class are: (a) Defendant; (b) Defendant’s board members,
25   executive-level officers, and attorneys, and immediate family members of any of the foregoing
26   persons; (c) governmental entities; (d) the Court, the Court’s immediate family, and the Court
27   staff; and (e) any person that timely and properly excludes himself or herself from the Class in
28   accordance with Court-approved procedures.

                                                  - 18 -                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 20 of 32



 1             90.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
 2   Plaintiffs can prove the elements of the claims on a class-wide basis using the same evidence as
 3   individual Class members would use to prove the elements in individual actions alleging the same
 4   claims.
 5             91.   Numerosity. The Class consists of many thousands of persons throughout the
 6   states of California, New York, and nationwide. The Class is so numerous that joinder of all
 7   members is impracticable, and the disposition of each of the Class’s claims in a class action will
 8   benefit the parties and the Court.
 9             92.   Commonality and Predominance. Common questions of law and fact
10   predominate over any questions affecting only individual Class members. These common
11   questions have the capacity to generate common answers that will drive resolution of this action.
12   These common questions include whether:
13                   a.     GNC committed the conduct alleged herein;
14                   b.     GNC’s conduct constitutes the violations of laws alleged herein;
15                   c.     GNC acted willfully, recklessly, negligently, or with gross negligence in
16   committing the violations of law alleged herein;
17                   d.     Plaintiffs and the Class members are entitled to injunctive relief; and
18                   e.     Plaintiffs and the Class members are entitled to restitution and damages.
19             93.   Because they were subject to the same unlawful and deceptive marketing practices
20   of the Supplements, and because they purchased the GNC proprietary brand supplements, all Class
21   members were subject to the same wrongful conduct.
22             94.   Absent GNC’s material deceptions, misstatements, and omissions, Plaintiffs and
23   the other Class members would not have purchased the GNC proprietary brand supplements.
24             95.   Typicality. Plaintiffs’ claims are typical of the claims of the Class because
25   Plaintiffs and the Class members all purchased the GNC proprietary brand supplements and were
26   injured thereby. The claims of Plaintiffs and the Class members are based on the same legal
27   theories and arise from the same deceptive, misleading, and unlawful conduct.
28

                                                   - 19 -                           Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 21 of 32



 1          96.      Adequacy of Representation. Plaintiffs are adequate representatives of the Class
 2   because their interests do not conflict with those of the Class members. Each Class member seeks
 3   damages reflecting a similar and discrete purchase, or similar and discrete purchases, that each
 4   Class member made. Plaintiffs have retained competent and experienced class action counsel who
 5   intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly and adequately
 6   protect the Class members’ interests.
 7          97.      Injunctive or Declaratory Relief. The requirements for maintaining a class action
 8   pursuant to Rule 23(b)(2) are met, as Defendants have acted or refused to act on grounds generally
 9   applicable to the Class, thereby making appropriate final injunctive relief or corresponding
10   declaratory relief with respect to the Class as a whole.
11          98.      Superiority. A class action is superior to other available methods for the fair and
12   efficient adjudication of this controversy because joinder of all Class members is impracticable.
13   The amount at stake for each Class member, while significant, is such that individual litigation
14   would be inefficient and cost-prohibitive. Additionally, adjudication of this controversy as a class
15   action will avoid the possibility of inconsistent and potentially conflicting adjudication of the
16   claims asserted herein. Plaintiffs anticipate no difficulty in the management of this action as a
17   class action.
18          99.      Notice to the Class. Plaintiffs and their counsel anticipate that notice to the
19   proposed Class will be effectuated through recognized, Court-approved notice dissemination
20   methods, which may include United States mail, electronic mail, Internet postings, and/or
21   published notice.
22                                           CLAIMS FOR RELIEF
23                                      FIRST CLAIM FOR RELIEF
                            Violation of California’s Unfair Competition Law
24                                   CAL. BUS. & PROF. § 17200 et seq.
                                         Unlawful Conduct Prong
25                (By Plaintiffs Arora and Clinton, on Behalf of the California Subclass)
26          100.     Plaintiffs Arora and Clinton repeat each and every allegation contained in the
27   paragraphs above and incorporate such allegations by reference herein.
28

                                                  - 20 -                             Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 22 of 32



 1          101.    Plaintiffs Arora and Clinton bring this claim on behalf of the California Subclass
 2   for violation of the “unlawful” prong of California’s Unfair Competition Law, CAL. BUS. & PROF.
 3   CODE § 17200 et seq. (the “UCL”).
 4          102.    The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
 5   CAL. BUS. & PROF. CODE § 17200.
 6          103.    Defendant’s acts, omissions, misrepresentations, practices, and non-disclosures
 7   concerning its proprietary brand supplements, as alleged herein, constitute “unlawful” business
 8   acts and practices in that they violate the FFDCA, as amended by DSHEA, and implementing
 9   regulations, including, at least, the following sections:
10                  a.      The requirement under 21 C.F.R. § 101.93(b) that dietary supplements
11   include a disclaimer on each package or label panel stating a structure/function claim notifying the
12   consumer that the FDA has not reviewed or approved of such claims and that the supplement is
13   not intended to treat, cure, or prevent any disease;
14                  b.      The requirement that each disclaimer be prominent and not obscured or by
15   voluntary claims and information. Id.; 21 U.S.C. § 403(r)(6)(C);
16                  c.      The requirement that all drugs receive pre-approval prior to being marketed
17   and sold, including drugs that would otherwise qualify as dietary supplements were they to include
18   proper disclaimers. See 21 U.S.C. § 343(r)(6);
19                  d.      The prohibition on introduction of misbranded dietary supplements into
20   interstate commerce. 21 U.S.C. §§ 331, 333; and
21                  e.      The requirement prohibiting marketing claims that are “false or misleading
22   in any particular.” 21 U.S.C. § 343(a)(1); 21 C.F.R. § 101.93(a)(3).
23          104.    Each of GNC’s violations of federal law and regulations violates California’s
24   Sherman Food, Drug, and Cosmetic Law, CAL. HEALTH & SAFETY CODE § 109875 et seq. (the
25   “Sherman Law”), including, but not limited to, the following sections:
26                  a.      Section 110100 (adopting all FDA regulations as state regulations);
27

28

                                                  - 21 -                          Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 23 of 32



 1                    b.     Section 110290 (“In determining whether the labeling or advertisement of a
 2   food . . . is misleading, all representations made or suggested by statement, word, design, device,
 3   sound, or any combination of these, shall be taken into account.”);
 4                    c.     Section 110390 (“It is unlawful for any person to disseminate any false
 5   advertisement of any food. . . . An advertisement is false if it is false or misleading in any
 6   particular.”);
 7                    d.     Section 110395 (“It is unlawful for any person to manufacture, sell, deliver,
 8   hold, or offer for sale any food . . . that is falsely advertised.”);
 9                    e.     Section 110398 (“It is unlawful for any person to advertise any food, drug,
10   device, or cosmetic that is adulterated or misbranded.”);
11                    f.     Section 110400 (“It is unlawful for any person to receive in commerce any
12   food . . . that is falsely advertised or to deliver or proffer for delivery any such food . . . .”); and
13                    g.     Section 110660 (“Any food is misbranded if its labeling is false or
14   misleading in any particular.”).
15           105.     Each of the challenged omissions, statements, and actions by GNC violates the
16   FFDCA, as amended by DSHEA, and the Sherman Law, and, consequently, violates the
17   “unlawful” prong of the UCL.
18           106.     GNC’s conduct is further “unlawful” because it violates California’s False
19   Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq. (the “FAL”), and California’s
20   Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. (the “CLRA”), as discussed in the
21   claims below.
22           107.     GNC leveraged its omissions and deception to induce Plaintiffs Arora and Clinton,
23   and the members of the California Subclass, to purchase Supplements that were of different
24   characteristics, value, and/or quality than advertised.
25           108.     GNC’s unlawful sales and deceptive marketing and labeling caused Plaintiffs Arora
26   and Clinton and the members of the California Subclass to suffer injury in fact and to lose money
27   or property, as it denied them the benefit of the bargain. Had Plaintiffs and the members of the
28   California Subclass been aware of GNC’s unlawful marketing, labeling, and/or sales tactics, they

                                                    - 22 -                              Case No. 3:19-cv-02414
                                           CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 24 of 32



 1   would not have purchased GNC Supplements, purchased as much of GNC Supplements, or paid
 2   as much for GNC Supplements.
 3          109.    In accordance with California Business and Professions Code section 17203,
 4   Plaintiffs Arora and Clinton seek an order enjoining GNC from continuing to conduct business
 5   through unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective
 6   advertising campaign.
 7          110.    Plaintiffs Arora and Clinton also seek an order for the disgorgement and restitution
 8   of all monies from the sale of the GNC proprietary brand supplements that GNC unjustly acquired
 9   through acts of unlawful, unfair, and/or fraudulent competition.
10          111.    Therefore, Plaintiffs Arora and Clinton pray for relief as set forth below.
11                                  SECOND CLAIM FOR RELIEF
                          Violation of California’s Unfair Competition Law
12                              CAL. BUS. & PROF. CODE § 17200 et seq.
                                Unfair and Fraudulent Conduct Prongs
13              (By Plaintiffs Arora and Clinton, on Behalf of the California Subclass)
14          112.    Plaintiffs Arora and Clinton repeat each and every allegation contained in the
15   paragraphs above and incorporate such allegations by reference herein.
16          113.    Plaintiffs Arora and Clinton bring this claim on behalf of the California Subclass
17   for violation of the “unfair” and “fraudulent” prongs of the UCL.
18          114.    The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
19   CAL. BUS. & PROF. CODE § 17200.
20          115.    Defendant’s false and misleading labeling and marketing of the GNC Supplements
21   as alleged herein constitute “unfair” business acts and practices because such conduct is immoral,
22   unscrupulous, and offends public policy. Further, the gravity of GNC’s conduct outweighs any
23   conceivable benefit of such conduct.
24          116.    The acts, omissions, misrepresentations, practices, and non-disclosures of GNC, as
25   alleged herein, constitute “fraudulent” business acts and practices, because GNC’s conduct is false
26   and misleading to reasonable consumers, including Plaintiffs Arora and Clinton and the members
27   of the California Subclass.
28

                                                 - 23 -                            Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 25 of 32



 1          117.     GNC’s marketing and labeling of its Supplements is likely to deceive reasonable
 2   consumers about their characteristics and value.
 3          118.     GNC either knew or reasonably should have known that the claims in the
 4   marketing, advertising, and labeling of the dietary supplements were likely to deceive reasonable
 5   consumers.
 6          119.     In accordance with California Business & Professions Code section 17203,
 7   Plaintiffs Arora and Clinton seek an order enjoining GNC from continuing to conduct business
 8   through unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective
 9   advertising campaign.
10          120.     Plaintiffs Arora and Clinton also seek an order for the disgorgement and restitution
11   of all monies from the sale of GNC Supplements that were unjustly acquired through acts of
12   unlawful, unfair, and/or fraudulent competition.
13          121.     Therefore, Plaintiffs Arora and Clinton pray for relief as set forth below.
14                                    THIRD CLAIM FOR RELIEF
                              Violation of California’s False Advertising Law
15                                CAL. BUS. & PROF. CODE § 17500 et seq.
                  (By Plaintiffs Arora and Clinton, on Behalf of the California Subclass)
16

17          122.     Plaintiffs Arora and Clinton repeat each and every allegation contained in the
18   paragraphs above and incorporate such allegations by reference herein.
19          123.     Plaintiffs Arora and Clinton bring this claim on behalf of the California Subclass
20   for violation of the FAL.
21          124.     The FAL prohibits making any false or misleading advertising claim. CAL. BUS. &
22   PROF. CODE § 17500.
23          125.     As alleged herein, GNC, in its marketing and labeling of its Supplements makes
24   “false [and] misleading advertising claim[s]” that deceive consumers about their characteristics
25   and value.
26          126.     In reliance on these false and misleading marketing claims, Plaintiffs Arora and
27   Clinton and the members of the California Subclass purchased GNC Supplements believing that
28

                                                  - 24 -                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 26 of 32



 1   they were: properly branded, lawful, FDA-approved, and/or intended to prevent, treat, or cure
 2   disease.
 3          127.    GNC knew or should have known that the marketing and labeling of the
 4   Supplements was likely to deceive consumers.
 5          128.    As a result, Plaintiffs Arora and Clinton and the California Subclass members seek
 6   injunctive and equitable relief, restitution, and an order for the disgorgement of the funds by which
 7   GNC was unjustly enriched.
 8          129.    Therefore, Plaintiffs Arora and Clinton pray for relief as set forth below.
 9                                  FOURTH CLAIM FOR RELIEF
                       Violation of California’s Consumers Legal Remedies Act
10                                    CAL. CIV. CODE § 1750 et seq.
                 (By Plaintiffs Arora and Clinton, on Behalf of the California Subclass)
11                                      (Injunctive Relief Only)
12          130.    Plaintiffs Arora and Clinton repeat each and every allegation contained in the
13   paragraphs above and incorporate such allegations by reference herein.
14          131.    Plaintiffs Arora and Clinton bring this claim on behalf of the California Subclass
15   for violation of the CLRA, seeking injunctive relief only.
16          132.    The CLRA adopts a statutory scheme prohibiting various deceptive practices in
17   connection with the conduct of a business providing goods, property, or services primarily for
18   personal, family, or household purposes.
19          133.    GNC’s policies, acts, and practices were designed to, and did, result in the purchase
20   and use of GNC’s Supplements primarily for personal, family, or household purposes, and
21   violated and continue to violate the following sections of the CLRA:
22                  a.      Section 1770(a)(5), which prohibits representing that goods have a
23   particular composition or contents that they do not have;
24                  b.      Section 1770(a)(5), which also prohibits representing that goods have
25   characteristics, uses, or benefits that they do not have;
26                  c.      Section 1770(a)(7), which prohibits representing that goods are of a
27   particular standard, quality, or grade if they are of another;
28

                                                  - 25 -                           Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 27 of 32



 1                   d.      Section 1770(a)(9), which prohibits advertising goods with intent not to sell
 2   them as advertised; and
 3                   e.      Section 1770(a)(16), which prohibits representing that the subject of a
 4   transaction has been supplied in accordance with a previous representation when it has not.
 5           134.    As a result, in accordance with California Civil Code section 1780(a)(2), Plaintiffs
 6   Arora and Clinton and the members of the California Subclass have suffered irreparable harm and
 7   seek injunctive relief in the form of an order:
 8                   a.      Enjoining GNC from continuing to engage in the deceptive practices
 9   described above;
10                   b.      Requiring GNC to provide public notice of the true nature of its
11   Supplements; and
12                   c.      Enjoining GNC from such deceptive business practices in the future.
13           135.    Pursuant to section 1782 of the CLRA, Plaintiffs Arora and Clinton hereby notify
14   GNC in writing of its particular violations of section 1770 of the CLRA and are demanding,
15   among other actions, that GNC cease marketing its Supplements as set forth in detail above and
16   correct, repair, replace, or otherwise rectify GNC Supplements that are in violation of section
17   1770. If GNC fails to respond to Plaintiffs Arora and Clinton’s demand within 30 days of this
18   notice, pursuant to section 1782 of the CLRA, Plaintiffs will amend this Class Action Complaint
19   to request, in addition to the above relief, statutory damages, actual damages, punitive damages,
20   interest, and attorneys’ fees.
21           136.    Therefore, Plaintiffs Arora and Clinton pray for relief as set forth below.
22                                   FIFTH CLAIM FOR RELIEF
        Violation of New York’s Consumer Protection from Deceptive Acts and Practices Law
23                                  N.Y. GEN. BUS. LAW § 349 et seq.
                      (By Plaintiff Johnston, on Behalf of the New York Subclass)
24

25           137.    Plaintiff Johnston repeats each and every allegation contained in the paragraphs
26   above and incorporates such allegations by reference herein.
27

28

                                                  - 26 -                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 28 of 32



 1          138.    Plaintiff Johnston brings this claim on behalf of the New York Subclass for
 2   violation of section 349 of New York’s Consumer Protection from Deceptive Acts and Practices
 3   Law, N.Y. GEN. BUS. LAW § 349 et seq.
 4          139.    Section 349 prohibits “[d]eceptive acts or practices in the conduct of any business,
 5   trade or commerce or in the furnishing of any service in [the State of New York].” N.Y. GEN.
 6   BUS. LAW § 349(a).
 7          140.    GNC’s labeling and marketing of the GNC brand proprietary supplements, as
 8   alleged herein, constitute “deceptive” acts and practices, as such conduct misled Plaintiff Johnston
 9   and the New York Subclass as to the characteristics and value of the GNC brand proprietary
10   supplements.
11          141.    Subsection (h) of section 349 grants private plaintiffs a right of action for violation
12   of New York’s Consumer Protection from Deceptive Acts and Practices Law, as follows:
13                  In addition to the right of action granted to the attorney general
                    pursuant to this section, any person who has been injured by reason
14                  of any violation of this section may bring an action in his own name
                    to enjoin such unlawful act or practice, an action to recover his
15                  actual damages or fifty dollars, whichever is greater, or both such
                    actions. The court may, in its discretion, increase the award of
16                  damages to an amount not to exceed three times the actual damages
                    up to one thousand dollars, if the court finds the defendant willfully
17                  or knowingly violated this section. The court may award reasonable
                    attorney’s fees to a prevailing plaintiff.
18

19   N.Y. GEN. BUS. LAW § 349(h).
20          142.    In accordance with subsection (h) of section 349, Plaintiff Johnston seeks an order
21   enjoining GNC from continuing the unlawful deceptive acts and practices set out above. Absent a
22   Court order enjoining the unlawful deceptive acts and practices, GNC will continue its deceptive
23   and misleading marketing campaign and, in doing so, irreparably harm each of the New York
24   Subclass members.
25          143.    As a consequence of GNC’s deceptive acts and practices, Plaintiff Johnston and
26   other members of the New York Subclass suffered an ascertainable loss of monies. By reason of
27   the foregoing, Plaintiff Johnston and other members of the New York Subclass also seek actual
28

                                                 - 27 -                             Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
           Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 29 of 32



 1   damages or statutory damages of $50 per violation, whichever is greater, as well as punitive
 2   damages. N.Y. GEN. BUS. LAW § 349(h).
 3            144.   Therefore, Plaintiff Johnston prays for relief as set forth below.
 4                                      SIXTH CLAIM FOR RELIEF
           Violation of New York’s Consumer Protection from Deceptive Acts and Practices Law
 5                                     N.Y. GEN. BUS. LAW § 350 et seq.
                         (By Plaintiff Johnston, on Behalf of the New York Subclass)
 6

 7            145.   Plaintiff Johnston repeats each and every allegation contained in the paragraphs
 8   above and incorporates such allegations by reference herein.
 9            146.   Plaintiff Johnston brings this claim on behalf of the New York Subclass for
10   violation of section 350 of New York’s Consumer Protection from Deceptive Acts and Practices
11   Law, N.Y. GEN. BUS. LAW § 350.
12            147.   Section 350 prohibits “[f]alse advertising in the conduct of any business, trade or
13   commerce or in the furnishing of any service in [the State of New York].” N.Y. GEN. BUS. LAW §
14   350.
15            148.   New York General Business Law section 350-a defines “false advertising” as
16   “advertising, including labeling, of a commodity, or of the kind, character, terms or conditions of
17   any employment opportunity if such advertising is misleading in a material respect.” N.Y. GEN.
18   BUS. LAW § 350-a.1. The section also provides that advertising can be false by omission, as it
19   further defines “false advertising” to include “advertising [that] fails to reveal facts material in the
20   light of such representations with respect to the commodity . . . to which the advertising relates.”
21   Id.
22            149.   GNC’s labeling, marketing, and advertising of GNC brand proprietary
23   supplements, as alleged herein, are “misleading in a material respect” and, thus, constitute “false
24   advertising,” as they falsely represent the GNC brand proprietary supplements as consisting of
25   characteristics and lawfulness that they do not possess.
26            150.   Plaintiff Johnston seeks an order enjoining GNC from continuing this false
27   advertising. Absent enjoining this false advertising, GNC will continue to mislead Plaintiff
28   Johnston and the other members of the New York Subclass as to the characteristics of the GNC

                                                   - 28 -                             Case No. 3:19-cv-02414
                                          CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 30 of 32



 1   brand proprietary supplements and, in doing so, irreparably harm each of the New York Subclass
 2   members.
 3          151.    As a direct and proximate result of GNC’s violation of New York General Business
 4   Law section 350, Plaintiff Johnston and the other members of the New York Subclass have also
 5   suffered an ascertainable loss of monies. By reason of the foregoing, Plaintiff Johnston and other
 6   members of the New York Subclass also seek actual damages or statutory damages of $500 per
 7   violation, whichever is greater, as well as punitive damages. N.Y. GEN. BUS. LAW § 350-e.
 8          152.    Therefore, Plaintiff Johnston prays for relief as set forth below.
 9                                 SEVENTH CLAIM FOR RELIEF
                                 Unjust Enrichment / Quasi-Contract
10        (By Plaintiffs Arora, Clinton, and Johnston, on Behalf of the Nationwide Subclass)
11          153.    Plaintiffs incorporate by reference each allegation set forth above.
12          154.    As a result of GNC’s unlawful and misleading labeling, marketing, and sale of the
13   Supplements, GNC was enriched at the expense of Plaintiffs.
14          155.    GNC sold Supplements to Plaintiffs that were not capable of being sold legally and
15   that were worthless.
16          156.    Plaintiffs paid a premium price for the Supplements.
17          157.    It is against equity and good conscience to permit GNC to retain the ill-gotten
18   benefits received from Plaintiffs and the Nationwide Subclass members given that the
19   Supplements were not what GNC purported them to be.
20          158.    It would be unjust and inequitable for GNC to retain the benefit, warranting
21   restitutionary disgorgement to Plaintiffs and the Nationwide Subclass members of all monies paid
22   for the Supplements, and/or all monies paid for which Plaintiffs and the Nationwide Subclass
23   members did not receive benefit.
24          159.    As a direct and proximate result of GNC’s actions, Plaintiffs and the Nationwide
25   Subclass members have suffered damages in an amount to be proven at trial.
26          160.    Therefore, Plaintiffs pray for relief as set forth below.
27

28

                                                  - 29 -                            Case No. 3:19-cv-02414
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 31 of 32



 1                                           PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiffs, individually and on behalf of all members of the Class, pray for

 3   judgment as follows:

 4           A.     certifying the proposed Class under Federal Rule of Civil Procedure 23(a), (b)(2),

 5   and (b)(3), as set forth above;

 6           B.     declaring that Defendant is financially responsible for notifying the Class members

 7   of the pendency of this suit;

 8           C.     declaring that Defendant has committed the violations of law alleged herein;

 9           D.     providing for any and all injunctive relief the Court deems appropriate;

10           E.     awarding statutory damages in the maximum amount for which the law provides;

11           F.     awarding monetary damages, including but not limited to any compensatory,

12   incidental, or consequential damages in an amount that the Court or jury will determine, in

13   accordance with applicable law;

14           G.     providing for any and all equitable monetary relief the Court deems appropriate;

15           H.     awarding punitive or exemplary damages in accordance with proof and in an amount

16   consistent with applicable precedent;

17           I.     awarding Plaintiffs their reasonable costs and expenses of suit, including attorneys’

18   fees;

19           J.     awarding pre- and post-judgment interest to the extent the law allows; and

20           K.     for such further relief as this Court may deem just and proper.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                 - 30 -                           Case No. 3:19-cv-02414
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-02414-LB Document 1 Filed 05/03/19 Page 32 of 32



 1                                              JURY DEMAND
 2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

 3   trial by jury on all claims so triable.

 4
      Dated: May 3, 2019                       KAPLAN FOX & KILSHEIMER LLP
 5
                                               By:   /s/   Laurence D. King       _
 6                                                         Laurence D. King
 7                                             Laurence D. King (SBN 206423)
                                               lking@kaplanfox.com
 8                                             Mario M. Choi (SBN 243409)
                                               mchoi@kaplanfox.com
 9                                             350 Sansome Street, Suite 400
                                               San Francisco, CA 94104
10                                             Telephone: (415) 772-4700
                                               Facsimile: (415) 772-4709
11
                                               KAPLAN FOX & KILSHEIMER LLP
12                                             Maia C. Kats (to be admitted pro hac vice)
                                               mkats@kaplanfox.com
13                                             6109 32nd Place, NW
                                               Washington, DC 20015
14                                             Telephone: (202) 669-0658
15                                             REESE LLP
                                               Michael R. Reese (SBN 206773)
16                                             mreese@reesellp.com
                                               George V. Granade (SBN 316050)
17                                             ggranade@reesellp.com
                                               100 West 93rd Street, 16th Floor
18                                             New York, New York 10025
                                               Telephone: (212) 643-0500
19                                             Facsimile: (212) 253-4272
20                                             Counsel for Plaintiffs Richa Arora, Randy Clinton,
                                               and Walter Johnston and the Proposed Class
21

22

23

24

25

26

27

28

                                                    - 31 -                         Case No. 3:19-cv-02414
                                           CLASS ACTION COMPLAINT
